 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
      SHARON WALTON,                                     Case No. 1:20-cv-00417-SKO
 7
                          Plaintiff,                     ORDER GRANTING PLAINTIFF’S
 8                                                       APPLICATION TO PROCEED IN
               v.                                        FORMA PAUPERIS
 9
                                                         (Doc. 3)
10    ANDREW M. SAUL,
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14                                                  ORDER

15            Plaintiff Sharon Walton filed a complaint on March 20, 2020, along with an application to

16   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 3.) Plaintiff’s application

17   demonstrates entitlement to proceed without prepayment of fees.

18            Accordingly, IT IS HEREBY ORDERED that:

19            1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

20            2.      The Clerk of Court is DIRECTED to issue a summons; and

21            3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

22                    summons, and this order upon the defendant as directed by the plaintiff.

23
     IT IS SO ORDERED.
24

25   Dated:        March 24, 2020                                   /s/   Sheila K. Oberto        .
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28
